Citation Nr: 0940103	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-35 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran served on active duty in the military from April 
1951 to April 1953.  He died in November 2005.  The Appellant 
is his surviving spouse (widow).  She appealed to the Board 
of Veterans' Appeals (Board) from an October 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In her October 2007 substantive appeal (on VA Form 9), the 
Appellant requested a hearing before a Veterans Law Judge of 
the Board.  But in a subsequent December 2008 letter, she 
withdrew her hearing request.  38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in 
November 2005 at the age of 72 as a result of multiple-system 
organ failure due to, or as a consequence of, ischemic gut 
and a fall from a 20-foot ladder.

2.  At the time of his death, service connection had been 
established for, among other conditions, a right eye 
disability allowing light perception only; so he was legally 
blind in this eye, although he reportedly had normal (20/20) 
vision in his nonservice-connected left eye.

3.  There is probative medical evidence on file indicating 
the Veteran's 
service-connected right eye disability - and especially the 
consequent lack or impairment of his depth perception, played 
a significant role in his terminal fall from the ladder 
because he misjudged the location of a safety rope.

4.  There is no medical or other evidence suggesting 
otherwise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the claimant's favor, a 
service-connected disability contributed substantially or 
materially to the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the Appellant's claim for service 
connection for the cause of the Veteran's death, there is no 
need to discuss whether there has been compliance with the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because even if, for the sake of 
argument, there has not been, this is ultimately 
inconsequential and, therefore, at most non-prejudicial, 
i.e., harmless error.  38 C.F.R. § 20.1102 (2009); Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009); cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Service Connection for the Cause of the Veteran's Death

According to applicable laws and regulations, establishing 
entitlement o service connection for the cause of a Veteran's 
death requires evidence that a service-connected disability 
was the principal or contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-
connected disability is a disability that was incurred or 
aggravated in service or that is proximately due to, the 
result of, or chronically aggravated by a service-connected 
condition.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.310(a) and (b).

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

A service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially or materially, or combined to cause death, or 
aided or lent assistance in the production of death, when a 
causal (not just casual) connection is shown.  
38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).  
There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
causation generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007)

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

According to the death certificate, the Veteran died in 
November 2005 at the age of 72 as a result of multiple-system 
organ failure, due to or as a consequence of ischemic gut and 
a fall from a 20-foot ladder.  The Appellant contends the 
Veteran's service-connected right eye disability - while not 
causing his death, per se, nonetheless was a substantial or 
material contributing factor inasmuch as it set into motion 
the events that led to his death.  She says he fell from the 
ladder and sustained the ultimately terminal injuries because 
he could not see properly due to his right eye disability.

At the time of the Veteran's death, service connection had 
been established for, among other conditions, a right eye 
disability allowing light perception only.  So he was legally 
blind in this eye, although he reportedly had normal (20/20) 
vision in his nonservice-connected left eye.

In support of her claim, the Appellant submitted two 
favorable medical opinions, one dated in April 2008 from Dr. 
J.A.D., a private physician, and another dated in August 2008 
from Dr. E.L.M., a VA physician.  Both of these doctors 
concluded the Veteran's death is indeed attributable to his 
service-connected right eye disability because his lack of or 
impaired depth perception from this disability prevented him 
for correctly judging the distance to a safety rope - which 
in turn caused him to fall from the ladder approximately 20 
feet causing the terminal injuries.  There is no medical 
evidence of record refuting these doctor's opinions.




It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation consistent 
with the facts shown in every case.  And when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, this doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability, as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3.

Here, there is no disputing the fall from the ladder at an 
elevation of 20 feet resulted in the Veteran sustaining 
injuries that ultimately were fatal.  This, after all, 
is expressly indicated on his death certification and in the 
records of his terminal hospitalization.  There also is the 
supporting medical evidence mentioned, linking that fall to 
his difficulty with depth perception attributable to his 
service-connected right eye disability.  And absent any 
evidence to the contrary, there is no inherent reason to 
believe the Veteran did not reach for the safety rope 
as claimed, although he reportedly had done this same type of 
work several times in the past without incident.  Thus, the 
Board will give the Appellant-widow the benefit of the doubt 
and find that the Veteran's service-connected right eye 
disability contributed substantially or materially to his 
death.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(reiterating service connection does not require definite or 
absolute certainty).




ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


